Earll, J.,
concurring:
I concur in the judgment and in what is said by Mr. Justice Beatty in respect to tbe cross-examination of tbe defendant, and to tbe mode in which tbe bill of exceptions should be authenticated.
It is a common law rule that every indictment must allege a day and year certain on which tbe offense was committed, and I do not think tbe rule is modified by tbe statute beyond tbe form prescribed in section 235 of tbe act to regulate criminal proceedings; and am of opinion tbe statute requires a day and year to be stated, though tbe precise day need not be stated except when time is a material ingredient of tbe crime. But I concur in tbe opinion that tbe defect is waived unless objection thereto be taken by demurrer. I am also of opinion that an indictment for murder which fails to show that tbe death occurred within a year and a day after tbe perpetration of tbe act which produced it, fails to state tbe requisite facts to constitute a complete offense. But I concur in the opinion that, under tbe provisions of tbe statute, when it is alleged that tbe defendant, on a certain day and year, etc., “killed” tbe deceased, that it is to be implied that tbe act which produced tbe death, and tbe death, occurred on tbe same day.
With respect to tbe question of practice discussed by Mr. Justice Beatty, I express no opinion, the question not having been raised or discussed by counsel on either side.